Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



KELLEY FLORES,


                                    Appellant,

v.

ALLSTATE TEXAS LLOYDS INC.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00102-CV

Appeal from
407th District Court

of Bexar County, Texas

(TC # 2003-CI-13429)



MEMORANDUM OPINION


	Pending before the Court is the joint motion of Appellant, Kelley Flores, and Appellee,
Allstate Texas Lloyds, to dismiss this appeal pursuant to Tex.R.App.P. 42.1.  We grant the motion
and dismiss the appeal.  The motion does not reflect that the parties have reached an agreement
regarding the payment of costs.  Accordingly, costs are taxed against Appellant.  See Tex.R.App.P.
42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).

January 17, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.